Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-16-2005

Prevost v. Hazlet
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3891




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Prevost v. Hazlet" (2005). 2005 Decisions. Paper 101.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/101


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL


                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 04-3891


                              RICHARD PREVOST,
                                      Appellant

                                        v.

                 TOWNSHIP OF HAZLET; FRANCIS C. EMERY
       a/k/a Frank Emery; JAMES BRODERICK; ROBERT J. MULLIGAN;
     EUGENE KILEY; PATRICIA R. JOHNSON; MARGARET J. MARGIOTTA



                    Appeal from the United States District Court
                            for the District of New Jersey
                               (D.C. No. 04-cv-01237)
                   District Judge: Honorable Garrett E. Brown, Jr


                             Argued on June 28, 2005

               Before: ROTH, RENDELL and BARRY, Circuit Judges

                        (Opinion filed: December 16, 2005)




Joseph R. Brennan, III, Esquire (ARGUED)
Kelly & Brennan
1800 Highway 34, Suite 403
Wall Township, NJ 07719

            Counsel for Appellant
J. Sheldon Cohen, Esquire (ARGUED)
Decotiis, Fitzpatrick, Cole & Wisler
500 Frank W. Burr Boulevard
Glenpointe Centre West
Teaneck, JN 07666

Eric L. Harrison, Esquire
Methfessel & Werbel
3 Ethel Road
P.O. Box 3012, Suite 300
Edison, NJ 08818

              Counsel for Appellees



                                       OPINION



ROTH, Circuit Judge:

       This is an appeal from the District Court’s dismissal of a § 1983 suit brought by

Richard Prevost, a former police officer in the Township of Hazlet. Prevost’s suit alleges

that defendants Township of Hazlet and several of its employees, under color of state law,

manipulated civil service procedures to deprive him of his job without due process. In

addition to filing this suit, Prevost pursued the administrative procedures available to him

under New Jersey law to contest the disciplinary charges imposed by the Township at the

time of his termination. The District Court dismissed the case on the grounds that

abstention was appropriate under Younger v. Harris, 401 U.S. 37 (1971), in light of these

state administrative proceedings. For the reasons discussed below, we will reverse the


                                             2
District Court’s decision and remand the case.

I.     Jurisdiction and Standard of Review

       The District Court had jurisdiction under 28 U.S.C. § 1331. We have appellate

jurisdiction under 28 U.S.C. § 1291.

       We exercise plenary review over the legal determination of whether the

requirements for Younger abstention have been met and, if so, we review the District

Court's decision to abstain for abuse of discretion. O'Neill v. City of Phila., 32 F.3d 785,

790 (3d Cir. 1994).

II.    Abstention

       Although the general rule is that the pendency of a state court proceeding is not a

reason for a federal court to decline to exercise jurisdiction established by Congress,

McClellan v. Carland, 217 U.S. 268, 281-82 (1910), an exception to that rule is Younger

abstention. Younger v. Harris, 401 U.S. 37 (1971), established a principle of abstention

when federal adjudication would disrupt an ongoing state criminal proceeding. This

principle has been extended to civil proceedings and state administrative proceedings.

Moore v. Sims, 442 U.S. 415 (1979), Williams v. Red Bank Board of Education, 662

F.2d 1008, 1017 (3d Cir. 1981). Three requirements must be met before Younger

abstention is appropriate: (1) there must be an ongoing state proceeding that is judicial in

nature, (2) the state proceedings must implicate important state interests, and (3) the state

proceedings must afford an adequate opportunity to raise the federal claims. Schall v.

Joyce, 885 F.2d 101, 106 (3d Cir. 1989).

                                              3
       The District Court misapplied the third prong of the Younger requirements. Here,

the state administrative proceeding is Prevost’s appeal of the disciplinary charges

imposed by the Township. Prevost filed an appeal from these charges with the Merit

System Board, which resulted in a hearing before an Administrative Law Judge in May

2003. After the ALJ affirmed the “removal” of Prevost from his position, Prevost filed an

appeal with the Merit System Board, which was denied in October 2003. Prevost then

appealed this decision to the Superior Court of New Jersey, where the matter was pending

at the time of the District Court’s decision. The parties advised us at oral argument that

this appeal has now been decided.

       The state administrative proceeding, while based on the same factual

circumstances as this suit, did not afford Prevost the opportunity to raise the claims he

argues here. First, the only party to the state administrative proceeding was the

Township, while the defendants in this case include the Township and several of its

employees. Second, the state administrative proceeding was limited to the question of

whether the Township’s termination of Prevost was in accordance with state statutes and

regulations. Here, Prevost argues that the defendant employees of the Township

manipulated state regulations to deprive him of employment, in violation of his

constitutional rights, a claim that does not fall within the scope of the administrative

hearing. Third, the only possible relief from the state administrative proceeding was

reinstatement and limited compensatory damages. This case includes a § 1983 action

seeking punitive and compensatory damages that are not available in the state

                                              4
administrative proceeding. Prevost’s suit also seeks injunctive relief to restrain the

Township and its employees from publishing information about Prevost and the state

administrative proceeding could neither consider this claim nor award injunctive relief.

       In Hospital Council of Western Pennsylvania v. City of Pittsburgh, 949 F.2d 83,

90 (3d Cir. 1991), we concluded that, because the constitutional claims asserted by a state

employee in a § 1983 action could not have been fully raised in related state

administrative proceedings, abstention by the District Court was not appropriate. The

same conclusion is warranted here. Prevost’s constitutional claims could not have been

and were not considered in the state administrative proceedings. At most, if it was

concerned about the state administrative proceeding, the District Court could have stayed

this suit pending the conclusion of the state appeals. As the state administrative

proceedings are now final, it is appropriate, on remand, for the District Court to proceed

with this case.

III.   Conclusion

       The District Court’s dismissal of this case will be reversed because the District

Court erred in abstaining due to a related state administrative proceeding. We will

remand the case for further proceedings consistent with this opinion.




                                              5